Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 18 August 2022 are persuasive.  Figure 3 of Weaver shows the locking bodies (18) and arms (16) separated from one another along respective pins (24).  Furthermore, modifying Weaver to have the clamping ratchet element configured to rotate at least about 45 degrees as recited in claim 1 would involve improper hindsight in view of Applicant’s disclosure.  In addition, Weaver does not teach the first ratchet element being rotatable between a rest position, a standby position, and a working position; wherein rotation of the first ratchet element between the standby position and the working position causes rotation of the clamping ratchet element; and wherein the rotational displacement of the first ratchet element between the standby position and the working position is less than the rotational displacement of the clamping ratchet element as recited in claim 14 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631